PER CURIAM.
We are very clear that this motion should be overruled. There is very little analogy between the practice of the federal and state courts in regard to the prosecution of offenders. It is but seldom that private interests are involved in bringing to justice those who violate the federal laws. ' Officers have to be appointed and commissioned for this purpose, and for all their official acts in the discharge of these duties they are amenable to the laws. The rights of defendants will be carefully guarded; but the officers of the government, acting under their official oaths, will not be required to go through all the forms and steps that are demanded of private prosecutors.
The question has been heretofore decided, and the motion is accordingly overruled.